Citation Nr: 1729158	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-41 597	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to an initial disability rating in excess of 30 percent from August 30, 2005, to August 21, 2013, for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran has active service from May 1969 to November 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction rests with the RO in Huntington, West Virginia, from where the appeal was certified.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the Huntington RO.  A transcript of the hearing was prepared and added to the record.  

In June 2012, the Board remanded the issue to the AOJ for further development.  The issue was then returned to the Board.

In June 2016, the Board denied an evaluation in excess of 30 percent from August 30, 2005, to August 21, 2013, for PTSD and remanded the issues of entitlement to a total disability rating due to the service-connected disabilities (TDIU) prior to August 22, 2013, and entitlement to an initial disability rating in excess of 70 percent from August 22, 2013, for PTSD to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

The Veteran appealed the Board's June 2016 denial to the United States Court of Appeal for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Partial Remand (JMPR), which vacated and remanded the Board's June 2016 denial.  The Board notes that the AOJ is still developing the remanded issues and has not recertified them.  Therefore, the Board will not address the remanded issues in this decision.

The issue of entitlement to an initial disability rating in excess of 70 percent from August 30, 2005, to August 21, 2013, for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

From August 30, 2005, to August 21, 2013, the Veteran's PTSD with major depressive disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

From August 30, 2005, to August 21, 2013, the criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore additional notice under 38 U.S.C.A. § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in a September 2009 Statement of the Case.  Therefore, no further notice as to this claim is needed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulations.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, in July 2007, a VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his mental health disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans, his prior representative.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran and nobody suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran's service treatment records, VA medical treatment records, Social Security Records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in January 2008, December 2010, and then again in August 2013 pursuant to the Board's June 2012 Remand order.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board finds that these examinations, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the service treatment records and lay statements and performed psychological examinations.  Further, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  Moreover, the Board finds the Board finds that the AOJ substantially complied with the June 2012 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discus, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 30 percent disabling from August 30, 2005, to August 21, 2013.  

In January 2008, the Veteran underwent a VA examination.  He complained of having nightmares and becoming easily startled or angry.  The Veteran's speech was normal with mild latency.  His mood was depressed and he had a tearful affect.  The Veteran was unable to spell the word "world" backwards.  The VA examiner observed that the Veteran's cognitive skills were fairly intact except for some impairment with immediate recall.  The Veteran's PTSD symptoms included intrusive thoughts, depression, insomnia, lack of interest, fatigue, isolation, social anxiety, panic attacks, and nightmares.  He led an isolated life.  The Veteran had one friend from Vietnam that he spoke to over the telephone and took his wife to dinner occasionally.  However, the Veteran tried to lead an avoidant life and was isolated.  The Veteran's thoughts were goal-oriented, and he was assigned a GAF score of 60-65.  

In March 2009 the Veteran's private physician submitted a letter indicating that the Veteran's mental health condition was more serious than the 30 percent disability rating.  

In the October 2009 VA Form 9, the Veteran wrote that his PTSD was productive of bursts of anger and misunderstandings, which led to his divorce.  PTSD also caused reoccurring dreams, hallucinations, mood changes, panic attacks three to four times per week, and an inability to maintain effective relationships.  The Veteran added that since his divorce he had no one left.

In December 2010, the Veteran again underwent a VA examination.  He reported that he had stopped going to group therapy at VA due to a combination of stressors.  He indicated that he had only occasional contact with his children due to moving away from them after divorcing from his wife.  The Veteran presented with a euthymic mood and blunted affect, but his attention was fair.  He denied having any audiovisual hallucinations, but asserted that he saw faces in his peripheral vision; he also reported having sleep loss.  The Veteran was assigned a GAF score of 53, but the VA examiner noted that the Veteran had a series of difficult events contributing to his decrease in functioning, rather than just his PTSD symptoms.  He was encouraged to re-enter therapy.  

In April 2012, the Veteran testified that that he lived alone and did not engage in any social gatherings.  He also endorsed visual hallucinations, nightmares, suicidal ideation, panic attacks, and a feeling of hopelessness.  The Veteran went to the grocery store when the store was empty to avoid contact with people.

In April 2017, Dr. C.M., a private psychologist, reviewed the Veteran's claim file and provided an assessment of the severity of the Veteran's PTSD since 2005.  She concluded that the Veteran's PTSD was severe and had caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood since 2005.  She found that the Veteran's PTSD was productive of recurrent traumatic nightmares, insomnia, exaggerated startle response, markedly diminished interests, alienation, irritability, hypervigilance, depressed mood, suicidal ideation, and mood-congruent psychotic features, including visual hallucinations and paranoid ideation.

The Veteran's VA treatment records reflect GAF scores between 53 and 60 since August 2005.

The Board finds that the Veteran's symptoms related to his PTSD with depressive major disorder more nearly approximate a disability rating of 70 percent for the entire appeal period.  The Veteran has endorsed panic attacks, hallucinations, social isolation, suicidal ideation, and an inability to maintain social relationships.  The Veteran has also experienced nightmares and intrusive thoughts.  The April 2017 evaluation specifically found that the Veteran's PTSD had been productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood since 2005 - i.e., the entire appeal period.  Thus, the Board finds that a higher 70 percent rating is warranted for the entire appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board will defer adjudication of whether the Veteran is entitled to a 100 percent evaluation for his PTSD from August 30, 2005, to August 21, 2013, as development ordered in the Board's June 2016 remand directives may impact the outcome of this issue.



ORDER

A 70 percent evaluation from August 30, 2005, to August 21, 2013, for PTSD with major depressive disorder is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

In June 2016, the Board remanded the issues of entitlement to a TDIU prior to August 22, 2013, and entitlement to an initial disability rating in excess of 70 percent from August 22, 2013.  However, based on the Board's decision above, the Veteran is now in receipt of a 70 percent disability rating from August 30, 2005, to the present.  The June 2016 remand directives have not yet been completed by the AOJ.  Thus, the Board will defer adjudication of whether the Veteran is entitled to a 100 percent evaluation for his PTSD with major depressive disorder from August 30, 2005, to August 21, 2013, as development ordered in the Board's June 2016 remand directives may impact the outcome of this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Finish the development ordered by the Board in its June 2016 remand directives. 

2.  After completing all indicated development, the AOJ should readjudicate the Veteran's claims, including entitlement to an evaluation greater than 70 percent from August 30, 2005, to August 21, 2013, for PTSD with major depressive disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


